DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atria et al. (US PAP 2017/0200271 A1).
            With respect to claim 1, Atria et al. teach a medical apparatus comprising (see abstract; Figs. 1, 10 and 11; paragraphs 0098, 0102, 0140, 0141, 0143, 0147, 0148 and 0155):

    PNG
    media_image1.png
    492
    673
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    708
    498
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    700
    506
    media_image3.png
    Greyscale
an operating table (60 or 1002) provided with a base (1050) and a tabletop (60) for supporting a patient (50) (see Fig. 2), an x-ray detector (220) attached to the operating table, and at least one x-ray source (1010) (see Figs. 10 and 11), the x-ray source (1010) attachable to a component of the operating table to be movable with respect to the component of the operating table (see Figs. 10 and 11; paragraphs 0140 and  0141). 
             With respect to claim 2, Atria et al. teach the medical apparatus of claim 1 (see abstract; Figs. 1, 10 and 11; paragraphs 0098, 0102, 0140, 0141, 0143, 0147, 0148 and 0155), wherein the component of the operating table comprises at least one motion element to which the at least one x-ray source (1010) is attached, the at least one motion element being provided with a drive and a controller configured to adjust various spatial positions of the x-ray source attached thereto in a direction having a vertical component (see Figs. 10 and 11; paragraphs 0147 and 0148). 
          With respect to claim 3, Atria et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1, 10 and 11; paragraphs 0098, 0102, 0140, 0141, 0143, 0147, 0148 and 0155), wherein the tabletop has a lying surface, the motion element moves the at least one x-ray source into a position above a plane comprising the lying surface and being parallel to the lying surface and laterally from the patient, and the x-ray detector is attached below the lying surface of the tabletop (see Figs. 10 and 11; paragraphs 0147 and  0148). 
          With respect to claim 4, Atria et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1, 10 and 11; paragraphs 0098, 0102, 0140, 0141, 0143, 0147, 0148 and 0155), wherein the motion element is configured to additionally move the at least one x-ray source in a direction having a component in a direction (A) along a longitudinal axis (L) of the operating table (see Figs. 10 and 11; paragraphs 0140 and 0141).
          With respect to claim 5, Atria et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1, 10 and 11; paragraphs 0098, 0102, 0140, 0141, 0143, 0147, 0148 and 0155), wherein the motion element is attached to the base (1050) of the operating table (see Figs. 10 and 11; paragraphs 0140 and 0141). 
          With respect to claim 6, Atria et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1, 10 and 11; paragraphs 0098, 0102, 0140, 0141, 0143, 0147, 0148 and 0155), wherein the tabletop is configured to be displaceable and to be tiltable, and the medical apparatus is configured such that the at least one x-ray source follows a motion of the tabletop (see Figs. 10 and 11; paragraphs 0034 and 0035). 
          With respect to claim 7, Atria et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1, 10 and 11; paragraphs 0098, 0102, 0140, 0141, 0143, 0147, 0148 and 0155), wherein the operating table is configured to be a mobile operating table (see Figs. 10 and 11; paragraphs 0034 and 0035). 
          With respect to claim 8, Atria et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1, 10 and 11; paragraphs 0098, 0102, 0140, 0141, 0143, 0147, 0148 and 0155), wherein the x-ray detector is configured to be positioned such that it covers an entire face of the tabletop. 
          With respect to claim 9, Atria et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1, 10 and 11; paragraphs 0098, 0102, 0140, 0141, 0143, 0147, 0148 and 0155), wherein the medical apparatus comprises two contralateral x-ray sources (210A and 210B), and a computer configured to generate a 3D model of at least a portion of the patient from the x-rays emitted by the two contralateral x-ray sources and detected by the x-ray detector (see Fig. 2).
          With respect to claim 11, Atria et al. teach a method for operating a medical apparatus according to claim 2 (see abstract; Figs. 1, 10 and 11; paragraphs 0098, 0102, 0140, 0141, 0143, 0147, 0148 and 0155), comprising the steps: adjusting a stationary working position of the at least one x-ray source such that at least a portion of the patient is located between the x-ray source and the x-ray detector; and generating x-ray data of the portion of the patient (50) (see abstract; Figs. 1, 10 and 11; paragraphs 0098, 0102, 0140, 0141, 0143, 0147, 0148 and 0155). 
         
 6.         Claims 1-9, 11-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keeve et al. (US PAP 2013/0230137 A1).
           With respect to claim 1, Keeve et al. teach a medical apparatus comprising (see abstract; Figs. 1-3; paragraphs 0034-0044): 

    PNG
    media_image4.png
    256
    502
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    509
    523
    media_image5.png
    Greyscale
an operating table (14) provided with a base and a tabletop for supporting a patient (P), an x-ray detector (1) attached to the operating table, (14) and at least one x-ray source (2), the x-ray source (2) attachable to a component (5) of the operating table (14) to be movable with respect to the component of the operating table (14) (see abstract; Figs. 1-3; paragraphs 0034-0044). 
           With respect to claim 2, Keeve et al. teach the medical apparatus of claim 1 (see abstract; Figs. 1-3; paragraphs 0034-0044), wherein the component of the operating table comprises at least one motion element to which the at least one x-ray source (2) is attached, the at least one motion element being provided with a drive and a controller (3 with 17) configured to adjust various spatial positions of the x-ray source (2) attached thereto in a direction having a vertical component (see abstract; Figs. 1-3; paragraphs 0034-0044). 
          With respect to claim 3, Keeve et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1-3; paragraphs 0034-0044), wherein the tabletop has a lying surface, the motion element moves the at least one x-ray source (2) into a position above a plane comprising the lying surface and being parallel to the lying surface and laterally from the patient (P), and the x-ray detector (1) is attached below the lying surface of the tabletop (14) (see abstract; Figs. 1-3; paragraphs 0034-0044). 
          With respect to claim 4, Keeve et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1-3; paragraphs 0034-0044), wherein the motion element is configured to additionally move the at least one x-ray source in a direction having a component in a direction (A) along a longitudinal axis (L) of the operating table (see abstract; Figs. 1-3; paragraphs 0034-0044).
          With respect to claim 5, Keeve et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1-3; paragraphs 0034-0044), wherein the motion element is attached to the base of the operating table (14) (see abstract; Figs. 1-3; paragraphs 0034-0044). 
          With respect to claim 6, Keeve et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1-3; paragraphs 0034-0044), wherein the tabletop is configured to be displaceable and to be tiltable, and the medical apparatus is configured such that the at least one x-ray source (2) follows a motion of the tabletop (see abstract; Figs. 1-3; paragraphs 0034-0044). 
          With respect to claim 7, Keeve et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1-3; paragraphs 0034-0044), wherein the operating table is configured to be a mobile operating table (see abstract; Figs. 1-3; paragraphs 0034-0044). 
          With respect to claim 8, Keeve et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1-3; paragraphs 0034-0044), wherein the x-ray detector is configured to be positioned such that it covers an entire face of the tabletop (14) (see abstract; Figs. 1-3; paragraphs 0034-0044). 
          With respect to claim 9, Keeve et al. teach the medical apparatus of claim 2 (see abstract; Figs. 1-3; paragraphs 0034-0044), wherein the medical apparatus comprises two contralateral x-ray sources, and a computer configured to generate a 3D model of at least a portion of the patient from the x-rays emitted by the two contralateral x-ray sources and detected by the x-ray detector (see abstract; Figs. 1-3; paragraphs 0034-0044).
          With respect to claim 11, Keeve et al. teach a method for operating a medical apparatus according to claim 2 (see abstract; Figs. 1-3; paragraphs 0034-0044), comprising the steps: adjusting a stationary working position of the at least one x-ray source such that at least a portion of the patient is located between the x-ray source and the x-ray detector; and generating x-ray data of the portion of the patient (see abstract; Figs. 1-3; paragraphs 0034-0044). 
         With respect to claim 12, Keeve et al. teach the method of claim 11 (see abstract; Figs. 1-3; paragraphs 0034-0044), wherein the stationary working position is adjusted by moving the at least one x-ray source from a position below the tabletop (see abstract; Figs. 1-3; paragraphs 0034-0044). 
         With respect to claim 13, Keeve et al. teach the method of claim 12 (see abstract; Figs. 1-3; paragraphs 0034-0044), including the further steps: adjusting a further stationary working position different from the working position of the at least one x-ray source such that the same portion of the patient is located between the x-ray source and the x-ray detector, and generating further x-ray data of the same portion of the patient (see abstract; Figs. 1-3; paragraphs 0034-0044). 
          With respect to claim 14, Keeve et al. teach the method of claim 13 (see abstract; Figs. 1-3; paragraphs 0034-0044), including the further step: generating a 3D model from data generated by the x-ray detector from x-rays emitted by two contralateral x-ray sources or from x-rays subsequently emitted by the at least one x-ray source at different stationary working positions (see abstract; Figs. 1-3; paragraphs 0034-0044). 
          With respect to claim 17, Keeve et al. teach the method of claim 12 (see abstract; Figs. 1-3; paragraphs 0034-0044), including the further step: generating a 3D model from data generated by the x-ray detector from x-rays emitted by two contralateral x-ray sources or from x-rays subsequently emitted by the at least one x-ray source at different stationary working positions (see abstract; Figs. 1-3; paragraphs 0034-0044). 
         With respect to claim 18, Keeve et al. teach the method of claim 12 (see abstract; Figs. 1-3; paragraphs 0034-0044), including the further step: displaying the 3D model matched to a live image or to a previously stored 3D model of the portion of the patient (see abstract; Figs. 1-3; paragraphs 0034-0044).
          With respect to claim 19, Keeve et al. teach the method of claim 12 (see abstract; Figs. 1-3; paragraphs 0034-0044), including the further step: moving the tabletop and simultaneously moving the at least one x-ray source such that x-ray data of a same portion of the patient are generated (see abstract; Figs. 1-3; paragraphs 0034-0044). 

Claim Rejections - 35 USC § 103

7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        Claims 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keeve et al. (US PAP 2013/0230137 A1) as applied to claims 9 and 14 above, and further in view of  Florent et al. (US PAP 2014/02494152 A1).
           
           With respect to claims 10 and 15, Keeve et al. teach the medical apparatus of claim 9 and the method of claim 14, further comprising a monitor but fail to explicitly mention that the computer is configured to display the 3D model matched to a live image or to a previously stored image or 3D model of the portion of the patient on the monitor. 
           Florent et al. discloses a system/method for X-ray imaging which explicitly teaches that a computer is configured to display the 3D model matched to a live image or to a previously stored image or 3D model of the portion of the patient on a monitor (see paragraphs 0031 and 0048-0065; Fig. 3) 
          
    PNG
    media_image6.png
    598
    541
    media_image6.png
    Greyscale
 in order to provide user with an enhanced and more flexible pairing capabilities of an anatomy representation with live images (see paragraphs 0003-0022 and 0048-0065).
          Keeve et al. and Florent et al. disclose similar methods/apparatuses for X-ray imaging.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the computer that is configured to display the 3D model matched to a live image or to a previously stored image or 3D model of the portion of the patient on a monitor (see paragraphs 0031 and 0048-0065; Fig. 3) as suggested by Florent et al. in the method and apparatus of Keeve et al., since such a modification would provide user with the enhanced and more flexible pairing capabilities of an anatomy representation with live images. 
           It would have been obvious to treat Keeve et al. and Florent et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 10 and 15 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).         
         With respect to claim 16, Keeve et al. as modified by Florent et al. teach the method of claim 15, including the further step: moving the tabletop and simultaneously moving the at least one x-ray source such that x-ray data of a same portion of the patient are generated (see abstract; Figs. 1-3; paragraphs 0034-0044). 

Conclusion

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  April 10, 2021